Citation Nr: 1146456	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  05-35 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Board remanded this case for further development, including issuance of notice relating to new and material evidence consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), for his low back claim and scheduling of a VA medical examination for his right hip claim.

In March 2011, the Board remanded this case for further development, including issuance of notice compliant with Kent v. Nicholson, 20 Vet. App. 1 (2006), and to schedule a VA examination for the Veteran's right hip claim.

The issue of entitlement to service connection for right hip disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 1992 decision, the RO most recently denied the Veteran's application to reopen a claim of entitlement to service connection for low back disability.

2.  The evidence added to the claims file since that rating decision raises a reasonable possibility of substantiating the claim.

3.  The competent and credible evidence shows that the Veteran's low back disability is related to his military service.


CONCLUSIONS OF LAW

1.  The October 1970 and August 1992 rating decision are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.1103 (2011).

2.  New and material evidence has been received and so the service connection claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A low back disability, specifically low back strain, was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

In this decision, the Board reopens and grants the Veteran's claim of service connection for a low back disability and remands his right hip disability claim for further development.  As such, no discussion of VA's duty to notify or assist is necessary.

New and Material Evidence - Low Back Disability

The Veteran's claim of service connection for arthritis characterized by low back pain was originally denied in an October 1970 rating decision on the basis the VA examiner did not find arthritis.  Instead, the Veteran was found to have a constitutional or developmental defect of dorsolumbar postural type scoliosis with recurrent back strain.  The RO further determined that such condition was a constitutional or developmental defect and not a disability within the meaning of the applicable legislation.  38 C.F.R. § 3.303(c).  The Veteran did not appeal that decision and it became final.  38 C.F.R. § 20.1103.  

In an August 1992 rating decision, the RO again denied the Veteran's claim of service connection for arthritis, this time claimed as due to meningitis, for lack of a new factual basis for allowing the claim.  Specifically, the record still failed to demonstrate a non-congenital condition in service, within one year of discharge, or as secondary to suspected meningitis treated in service.  

The Veteran did not appeal the August 1992 decision and it also became final.  His claim to reopen was received in September 2003.

At the time of the August 1992 rating decision, the evidence of record included service treatment records; August 1970 VA general medical, orthopedic, and psychiatric examinations; private treatment records from Shawnee Mission Medical Center dated from September 1983 to January 1984; April 1984 VA neurologic examination; the Veteran's April 1992 claim; and, VA outpatient records from May 1991 to May 1992.  

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial was the June 2002 RO decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).

The new evidence received since the August 1992 rating decision includes VA outpatient records from February 1994 to October 2003, from February 2004 to January 2006; private bone density scan dated October 2000; an August 2004 VA neurologic examination; private medical opinions from Dr. M.S. and Dr. P.F., both dated June 2005; a statement from his wife, mother and son dated July 2005; the Veteran's account of his medical history received in July 2005; an August 2005 VA spine examination; additional medical records related to other disabilities within which the Veteran's subjective medical history includes arthritis; and, the June 2009 and February 2011 informal hearing presentations.

The evidence contained in the August 2005 VA spine examination, specifically, is material to the Veteran's claim.  Whereas the original denial in October 1970 found that the Veteran had a constitutional or developmental defect of dorsolumbar postural type scoliosis with recurrent back strain, the VA examiner in August 2005 found only low back strain without any abnormal curvatures of the spine.  Thus, this examination found a current disability, not a constitutional or developmental defect.  Additionally, as the Veteran's symptoms of low back pain remained consistent throughout the evidence of record, this diagnosis of a noncongenital condition, coupled with continuous symptoms raises the reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156.  Therefore, the Board finds that the requirements to reopen the claim of entitlement to service connection for low back disability have been met.

Service Connection - Low Back Disability

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this regard, the Board notes the Veteran's complaints of chronic low back pain and the August 2005 VA spine examination, which diagnosed low back sprain.  Thus, the current disability requirement of a service connection claim has been met here.

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  In this case, service treatment records show complaints of low back pain from July 1969 to August 1969.  Therefore the in-service occurrence requirement of a service connection claim has been met.

The third and final requirement for direct service connection is medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson, 581 F.3d 1313.  The medical evidence of record does not provide such a nexus opinion.  The Veteran was given a lumbar puncture (or spinal tap) in April 1969, during service, apparently to rule out meningitis.  The results of that spinal tap were normal.  Unfortunately, that does not seem to have been well-communicated to the Veteran, so the private medical opinions he has submitted are based on a history of meningitis in service.  Alternately, the VA medical opinions in August 2004 and August 2005 have focused on whether the lumbar puncture could have caused his current low back disability.  Thus the medical evidence of record does not address whether the Veteran's in-service low back pain, regardless of its etiology, is related to the reported low back pain he had experienced since that time.

Again, there is evidence of chronic low back pain since service.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  The Veteran's complaints of low back pain were recorded throughout the medical evidence of record.  Thus continuity of symptomatology is established and the benefit sought on appeal is accordingly granted.


ORDER

New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a low back disability.

Service connection for a low back disability is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

As noted previously, a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).   Where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance; in such situations the Board must again remand the case for compliance with the remand orders.

The Board's prior remand in March 2011 instructed the RO/AMC to provide the Veteran with an examination in conjunction with his claim of service connection for a right hip disability and provided specific questions which were to be addressed.  In compliance with that remand, the Veteran was scheduled for and underwent a VA examination in May 2011.  This examination, however, failed to address all the questions posed by the March 2011 remand, particularly the question of its relationship to the Veteran's service connected anxiety disorder with conversion reaction.  That relationship, if any, may be causal or aggravation.  As such, a remand for an addendum opinion or, if necessary a new examination, is required.

Accordingly, the case is REMANDED for the following action:

1. Arrange for the claims file to be reviewed by the examiner that conducted the May 2011examination (if he is no longer available, then another comparably qualified examiner may respond in his place).  The claims folder should be available to the examiner and reviewed in conjunction with the examination.

The examiner should specifically provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the claimed right hip disorder is proximately due to or aggravated (made permanently worse beyond its natural progression) by his service-connected anxiety disorder with conversion reaction.

Any opinion should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative.

2.  Thereafter, the RO/AMC should readjudicate the issue of entitlement to service connection for a right hip disability, in light of the additional evidence obtained.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


